REASONS FOR ALLOWANCE
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A woven textile fabric (10) comprising: a first electrically conductive layer (20) of interwoven conductive yarns (22,24); a second electrically conductive layer (30) of interwoven conductive yarns (32,34); a first intermediate layer (40) of structural yarns (45) disposed between the first and the second electrically conductive layer (20, 30), and a first plurality of woven interconnecting piezoelectric binding spacer yarns (47) interlacing the first and second conductive layers (20,30) and the structural yarns (45) of the intermediate layer (40), wherein said structural yarns (45) and said first plurality of woven interconnecting piezoelectric binding spacer yarns  (47) both have piezoelectric properties, and wherein said structural yarns (45) and said first plurality of woven interconnecting piezoelectric binding spacer yarns (47) are woven together and contact each other in such a way that adjacent layers are reciprocally contacted to allow electrical current to flow through an external circuitry “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621